DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.

Response to Amendment

Applicant’s RCE amendments filed 12/24/2020 with respect to claim(s) 1-24 have been fully considered and found persuasive. This application contains 24 pending claims. Claim(s) 1, 9-10 and 15-16 have been amended. Claim(s) 17-24 have been cancelled.

Allowable Subject Matter

Claim(s) 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1, 9-10, 17-19 have been amended in light of interview held on 12/21/20 to overcome prior rejection(s). 
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Regarding claim 1, 9-10, 17-19 the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of a wafer probing system/method comprising: “a tip of the probe are disposed inside of a case and the control rod is disposed outside of the case and disposed in a sliding groove extending along the Z-axis direction, the wafer inspection method comprising: determining a position of the control rod in the displacement range based on a measurement signal; determining a moving direction and a moving distance of the control rod based on a change of the measurement signal” in combination with all the other limitations as claimed.

Other claim(s) 2-8, 11-16 and 20-24 depend from independent claim 1, 10, or 19 are allowed for the same reason.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.